Applicant's election with traverse of Group XX, claim 20, drawn to a method of making a product comprising growing a genetically engineered microorganism comprising overexpression of an acetyl-CoA:ACP transacylase, an ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase and an enoyl-ACP reductase, S.collilus FadA as species of acetyl-CoA:ACP transacylase and ACP-dependent thiolase, E.coli FabZ as species of 3-hydroxyacyl-ACP dehydratase and E.coli FabL as species of enoyl-ACP reductase in the reply filed on 2-9-21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for searching all groups.  This is not found persuasive because while the search for the other groups would be overlapping with the se4arch necessary for the elected invention it would not be coextensive as search of the non-elected groups would require search for production of the modified microorganism for other uses as well as for that claimed in the elected group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/21.
Claim 20 is objected to because of the following informalities:  Claim 20 depends from non-elected claim 1.  Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite in the recitation of “extending an ACP thioester primer by using said modified fatty acid biosynthesis pathway” as it is unclear what steps one does to achieve this.  Must the ACP thioester primer be provided to the microorganism and what does one do to extend the primer.  From the specification it would appear that culturing the microorganism inherently results in production and extension of an ACP thioester primer, but as written this appears to be a separate step of the method without it being clear what is in fact done to achieve the desired result.
1 (upon which claim 20 depends) recites the limitation "said acyl-ACP primer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
Claim 20 is directed to a method of producing a product by culturing a genus of microorganisms comprising a means for overexpressing an ACP-dependent thiolase and isolating the product.  The specification teaches that “overexpressing can be achieved by mutating the protein to produce a more active form Ralstonia eutropha BktB and Streptomyces collilus FadA.  It is noted both of the enzymes shown in the specification to be capable of ACP-dependent thiolase activity, are enzymes which naturally utilize coenzyme A linked substrates.  As coenzyme A and acyl carrier protein are structurally distinct compounds with no structural similarity except for the presence of a thiol group, a skilled artisan would not expect enzymes which naturally utilize CoA linked substrates to also utilize ACP linked substrates and would expect that where such ability is present would expect activity with the ACP-linked substrates to be much lower than with the natural substrates.  The showing that two specific thiolases which naturally utilize CoA linked substrates will also utilize ACP linked substrates does not provide any similar expectation for other thiolases which naturally utilize CoA linked substrates as even very similar enzymes are well known in the art to exhibit wide differences in substrate specificity even among very structurally similar compounds and ACP and CoA are not structurally similar.  Moreover, the specification fails to describe any other .
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a product by culturing a genetically modified microorganisms which overexpresses an acetyl-CoA:ACP transacylase, an ACP-dependent thiolase selected from Ralstonia eutropha BktB and Streptomyces collilus FadA, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, an enoyl-ACP reductase and a termination pathway wherein the overexpression is achieved by increasing the copy number of a gene encoding said acetyl-CoA:ACP transacylase, said thiolase, said 3-oxoacyl-ACP reductase, said 3-hydroxyacyl-ACP dehydratase, said enoyl-ACP reductase and the enzymes of said termination pathway within the microorganism or by promoter replacement of an endogenous acetyl-CoA:ACP transacylase, 3-oxoacyl-ACP reductase, 3-hydroxyacyl-ACP dehydratase, enoyl-ACP reductase, or enzymes) of said termination pathway does not a method of producing a product by culturing a genetically modified microorganism which overexpresses an acetyl-CoA:ACP transacylase, any ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, an enoyl-ACP reductase and a termination pathway wherein the genes are overexpressed by any means for overexpressing as recited in paragraphs [0056] and [0057] of the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 20 so broad as to encompass a method of producing a product by culturing a genetically modified microorganism which overexpresses an acetyl-CoA:ACP transacylase, any ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, an enoyl-ACP reductase and a termination pathway wherein the genes are overexpressed by any means.  The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of ACP-dependent thiolases broadly encompassed by the claims and the means for overexpressing as recited in paragraphs [0056] and [0057] of the specification.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's Ralstonia eutropha BktB and Streptomyces collilus FadA, exhibit ACP-dependent thiolase activity and the specification fails to teach any suitable mutations of any ACP-dependent thiolase that produce a more active form or a form that is resistant to inhibitors, any inhibitor that can be removed, or any activator that can be added.  Similarly the specification fails to teach any suitable mutations of any acetyl-CoA:ACP transacylase, 3-oxoacyl-ACP reductase, 3-hydroxyacyl-ACP dehydratase, enoyl-ACP reductase and termination pathway that produce a more active form or a form that is resistant to inhibitors, any inhibitor that can be removed, or any activator that can be added.  It is noted that both of the enzymes shown in the specification to be capable of ACP-dependent thiolase activity, are enzymes which naturally utilize coenzyme A linked substrates and there are no known thiolases that naturally catalyze the non-decarboxylative condensation of an acyl-ACP primer with a acetyl-ACP donor to produce a β-
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish 
 The specification does not support the broad scope of the claims which encompass a method of producing a product by culturing a genetically modified microorganism which overexpresses an acetyl-CoA:ACP transacylase, any ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, an enoyl-ACP reductase and a termination pathway wherein the genes are overexpressed by any means of the specification because the specification does not establish: (A) other CoA-dependent thiolases that have ACP-dependent thiolase activity, (B) structural characteristics of CoA-dependent thiolases that correlate to the additional presence of ACP-dependent thiolase activity therein, (C) regions of the protein structure of an ACP-dependent thiolase which may be modified without effecting ACP-dependent thiolase activity; (D) the general tolerance of ACP-dependent thiolases to modification and extent of such tolerance; (E) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (F) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including ga method of producing a product by culturing a genetically modified microorganism which overexpresses an acetyl-CoA:ACP transacylase, any ACP-dependent thiolase, a 3-oxoacyl-ACP reductase, a 3-hydroxyacyl-ACP dehydratase, an enoyl-ACP reductase and a termination pathway wherein the genes are overexpressed by any means.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of ACP-dependent thiolases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652